DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim is redundant in view of claim 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0177891 A1 to Keidar et al in view of US 8,166,302 B1 to Shih.
Regarding claim 1, Keidar discloses a method for embedding a digital watermark into a numerical data set, the numerical data set for distribution to a plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding. Subsequently, a decoder, as the recipient, verifies the authenticity thereof by checking the integrity of the signature.), the method comprising: selecting portions of the numerical data set, the selected portions to be used for embedding the digital watermark into the numerical data set (Para [0059], wherein consideration must be given to where and how, in a frame, a digital signature should be embedded. The Least Significant Bit (LSB) method takes a given binary number and overwrites its least significant bit with a single bit of signature data: 0 or 1. For example, the number eight, as the numerical data, is 1000 in binary notation; writing 1 into the LSB yields 1001 (=9) while writing 0 preserves the original value 1000 (=8). ), the digital watermark being unique for each of the plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding); and replacing the least significant bit (LSB) of at least some of the selected portions of the numerical data set with at least portion of the digital watermark (Para [0059], wherein the Least Significant Bit (LSB) method takes a given binary number and overwrites its least significant bit with a single bit of signature data: 0 or 1, as the portion of the digital watermark). Keidar does not specifically disclose selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark. Shih teaches selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark and the LSB of the noise portion (column 4, lines 4-7, wherein the watermark alters the noise samples so that every 5th sample has a value of "1". As another example, the watermark alters the noise samples (16 bits each) so that the least significant bit of every 5th sample is "1".). Keidar and Shih are combinable because they both disclose digital watermarking of media. Therefore, before the earliest filing date of the claimed invention, it would have been obvious to one or ordinary skill in the art to combine the selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark and the LSB of the noise portion, of Shih’s method with Keidar’s because the altered noise samples appear as noise to others but can be recognized by the content owner as the watermark. (column 4, lines 1-3).
Regrading claim 3, in the combination of Keidar and Shih, Keidar further discloses the method further comprising: partitioning the numerical data set into a plurality of partitions using one or more of a secret key, a primary key of the numerical data set and a number of the partitions, wherein the digital watermark is embedded in each of the partitions (Para [0207], wherein the visual quality of macroblocks, as plurality of partitions, with high.parallel.MV.parallel. is probably low, due to motion-blur effects. Thus, embedding such macroblocks will be much less destructive than embedding macroblocks with less motion).
Regrading claim 4, in the combination of Keidar and Shih, Keidar further discloses the method further comprising: converting a value in each cell of the numerical data into binary format (Para [0142], wherein the bit stream of a single frame is divided by augmented video encoder 62 into a plurality p of equally sized blocks: B1, B2, . . . Bi, . . . , Bp.).
Regrading claim 5, in the combination of Keidar and Shih, Keidar further discloses wherein the digital watermark is a 4 byte bit string (para [0012] and [0102], wherein the method includes hybrid selection criteria to avoid objectionable visible artifacts and a method of avoiding problems that arise when fewer than 16 suitable picture blocks and/or vectors are available in a frame to embed the 32 bits of the signature, and wherein in a preferred embodiment of the invention, a 64-bit digital signature is embedded into the succeeding frame of the sequence.). Lack some criticality or unexpected results, the exact number of the bits to use as watermark is within the skill level of the ordinary practitioner in this art whom use the most appropriate number of bits for watermark, for a given application.
Regrading claim 6, Keidar discloses an apparatus for embedding a digital watermark into a numerical data set (Fig. 6, Encoder 62), the numerical data set for distribution to a plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding. Subsequently, a decoder, as the recipient, verifies the authenticity thereof by checking the integrity of the signature.), the apparatus including a processor and a memory storing machine executable instructions thereon (Para [0074], wherein the method is implementable on a digital signal processor and works with a standard video encoder and decoder.), the machine executable instructions (Para [0103], wherein the method of the present invention uses an augmented standard video codec, without compromising the operation and structure thereof; the resultant data still complies with the video standard.), when executed by the processor cause the apparatus to be configured to: select portions of the numerical data set, the selected portions to be used for embedding the digital watermark into the numerical data set (Para [0059], wherein consideration must be given to where and how, in a frame, a digital signature should be embedded. The Least Significant Bit (LSB) method takes a given binary number and overwrites its least significant bit with a single bit of signature data: 0 or 1. For example, the number eight, as the numerical data, is 1000 in binary notation; writing 1 into the LSB yields 1001 (=9) while writing 0 preserves the original value 1000 (=8).), the digital watermark being unique for each of the plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding); and replace the least significant bit (LSB) of at least some of the selected portions of the numerical data set with at least portion of the digital watermark (Para [0059], wherein the Least Significant Bit (LSB) method takes a given binary number and overwrites its least significant bit with a single bit of signature data: 0 or 1, as the portion of the digital watermark). Keidar does not specifically disclose selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark. Shih teaches selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark and the LSB of the noise portion (column 4, lines 4-7, wherein the watermark alters the noise samples so that every 5th sample has a value of "1". As another example, the watermark alters the noise samples (16 bits each) so that the least significant bit of every 5th sample is "1".). Keidar and Shih are combinable because they both disclose digital watermarking of media. Therefore, before the earliest filing date of the claimed invention, it would have been obvious to one or ordinary skill in the art to combine the disclose selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark, of Shih’s apparatus with Keidar’s because the altered noise samples appear as noise to others but can be recognized by the content owner as the watermark. (column 4, lines 1-3).
Regrading claim 8, in the combination of Keidar and Shih, Keidar further discloses wherein the machine executable instructions further configure the apparatus to: partition the numerical data set into a plurality of partitions using one or more of a secret key, a primary key of the numerical data set and a number of the partitions, wherein the digital watermark is embedded in each of the partitions (Para [0207], wherein the visual quality of macroblocks, as plurality of partitions, with high.parallel.MV.parallel. is probably low, due to motion-blur effects. Thus embedding such macroblocks will be much less destructive than embedding macroblocks with less motion).
Regrading claim 9, in the combination of Keidar and Shih, Keidar further discloses wherein the machine executable instructions further configure the apparatus to: convert a value in each cell of the numerical data into binary format (Para [0142], wherein the bit stream of a single frame is divided by augmented video encoder 62 into a plurality p of equally sized blocks: B1, B2, . . . Bi, . . . , Bp.).
Regrading claim 10, Keidar discloses a method for extracting a digital watermark from a digitally watermarked (Para [0067], wherein according to the present invention, there is provided an apparatus for authenticating and verifying respective embedded digital signatures in an input sequence of digital frames) numerical data set (Para [0133], wherein the aim is to determine whether bit-stream 80 is identical with bit-stream 68, inherently as numerical data), the numerical data set distributed to a plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding), the method comprising: selecting portions of the digitally watermarked numerical data set, the selected portions to be used for extracting the digital watermark from the digitally watermarked numerical data set (Para [0268], wherein augmented decoder 82 is supplied with 64-bit secret keys K.sub.1, K.sub.2, etc, the same as used by augmented encoder 62. Augmented decoder 82 compares signatures es.i and ss.i., inherently as selecting the portions of the data that watermark has been added), the digital watermark being unique for each of the plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding); and extracting at least a portion of the digital watermark from the least significant bit (LSB) of the selected portions of the digitally watermarked numerical data set (Para [0259]-[0260], wherein the same process takes place in the decoder 81 during decoding. For accurate reconstruction, the inverse quantization function must dequantize the same DCT coefficients in both encoder and decoder, otherwise an error will occur. Signature embedding causes loss of information when applying LSB embedding.). Keidar does not specifically disclose selecting portions of the data set is identified as data noise, the selected portions to be used for extracting the digital watermark. Shih teaches selecting portions of the data set is identified as data noise, the selected portions to be used for extracting the digital watermark and the LSB of the noise portion (column 3, lines 61-67, wherein the content owner can detect the watermark in a sampled analog signal that represents the watermarked content. The samples include data samples and noise samples. In an analog signal that represents the content, the data samples represent the content and the noise samples are random noise. However, the watermark can adjust the analog signal by imposing slight proprietary variations on the noise samples so that the noise samples represent the watermark.). Keidar and Shih are combinable because they both disclose digital watermarking decoding of media. Therefore, before the earliest filing date of the claimed invention, it would have been obvious to one or ordinary skill in the art to combine the selecting portions of the data set is identified as data noise, the selected portions to be used for extracting the digital watermark, of Shih’s method with Keidar’s because the altered noise samples appear as noise to others but can be recognized by the content owner as the watermark (column 4, lines 1-3).
Regrading claim 12, in the combination of Keidar and Shih, Keidar further discloses the method further comprising: partitioning the digitally watermarked data set into a plurality of partitions, wherein the digital watermark is extracted from each of the partitions (Para [0175], wherein the greater the macroblock variance, the greater is the texture of a particular macroblock, as partition. the amount of calculation required to determine a macroblock variance, however, is not small. Since this operation would have to be carried out in the decoder as well).
Regrading claim 13, in the combination of Keidar and Shih, Keidar further discloses the method further comprising: verifying the extracted digital watermark by identifying correct bits of the extracted digital watermark based on a comparison with the digital watermarks extracted from each of the partitions (Para [0268], wherein he reason for encrypting the bit-stream of previous frame i-1 is that augmented encoder 62 embeds signature s.i built from previous frame i-1 into current frame i. For this process, augmented decoder 82 is supplied with 64-bit secret keys K.1, K.2, etc, the same as used by augmented encoder 62. Augmented decoder 82 compares signatures es.i and ss.i.).
Regrading claims 14 and 20, in the combination of Keidar and Shih, Keidar further discloses wherein the digital watermark is blindly extracted from the digitally watermarked data set (Para [0068], wherein the invention successfully addresses the shortcomings of the presently known configurations by providing a means of verifying the authenticity and the integrity of a recorded video sequence compressed according to a compression standard method, without having access to the original recording, as the blindly extracted).
Regrading claim 16, Keidar discloses an apparatus (Fig. 8, decoder 82) for extracting a digital watermark (Para [0067], wherein according to the present invention, there is provided an apparatus for authenticating and verifying respective embedded digital signatures in an input sequence of digital frames) into a numerical data set (Para [0133], wherein the aim is to determine whether bit-stream 80 is identical with bit-stream 68, inherently as numerical data), the numerical data set distributed to a plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding), the apparatus including a processor and a memory storing machine executable instructions thereon (Para [0074], wherein the method is implementable on a digital signal processor and works with a standard video encoder and decoder.), the machine executable instructions (Para [0103], wherein the method of the present invention uses an augmented standard video codec, without compromising the operation and structure thereof; the resultant data still complies with the video standard.), when executed by the processor cause the apparatus to be configured to: select portions of the digitally watermarked numerical data set identified as data noise, the selected portions to be used for extracting the digital watermark from the digitally watermarked numerical data set (Para [0059], wherein consideration must be given to where and how, in a frame, a digital signature should be embedded. The Least Significant Bit (LSB) method takes a given binary number and overwrites its least significant bit with a single bit of signature data: 0 or 1. For example, the number eight, as the numerical data, is 1000 in binary notation; writing 1 into the LSB yields 1001 (=9) while writing 0 preserves the original value 1000 (=8).), the digital watermark being unique for each of the plurality of recipients (Para [0113], wherein to provide a protection mechanism to identify whether a given digital video sequence has been tampered with, a unique digital signature is embedded therein during encoding); and extract at least a portion of the digital watermark from the least significant bit (LSB) of the selected portions of the digitally watermarked numerical data set (Para [0259]-[0260], wherein the same process takes place in the decoder 81 during decoding. For accurate reconstruction, the inverse quantization function must dequantize the same DCT coefficients in both encoder and decoder, otherwise an error will occur. Signature embedding causes loss of information when applying LSB embedding.). Keidar does not specifically disclose selecting portions of the data set is identified as data noise, the selected portions to be used for extracting the digital watermark. Shih teaches selecting portions of the data set is identified as data noise, the selected portions to be used for embedding the digital watermark and the LSB of the noise portion (column 3, lines 61-67, wherein the content owner can detect the watermark in a sampled analog signal that represents the watermarked content. The samples include data samples and noise samples. In an analog signal that represents the content, the data samples represent the content and the noise samples are random noise. However, the watermark can adjust the analog signal by imposing slight proprietary variations on the noise samples so that the noise samples represent the watermark.). Keidar and Shih are combinable because they both disclose digital watermarking decoding of media. Therefore, before the earliest filing date of the claimed invention, it would have been obvious to one or ordinary skill in the art to combine the selecting portions of the data set is identified as data noise, the selected portions to be used for extracting the digital watermark, of Shih’s apparatus with Keidar’s because the altered noise samples appear as noise to others but can be recognized by the content owner as the watermark (column 4, lines 1-3).
Regrading claim 18, in the combination of Keidar and Shih, Keidar further discloses wherein the machine executable instructions further configure the apparatus to: partition the digitally watermarked data set into a plurality of partitions, wherein the digital watermark is extracted from each of the partitions (Para [0175], wherein the greater the macroblock variance, the greater is the texture of a particular macroblock, as partition. the amount of calculation required to determine a macroblock variance, however, is not small. Since this operation would have to be carried out in the decoder as well).
Regrading claim 19, in the combination of Keidar and Shih, Keidar further discloses wherein the machine executable instructions further configure the apparatus to: verify the extracted digital watermark by identifying correct bits of the extracted digital watermark based on a comparison with the digital watermarks extracted from each of the partitions (Para [0268], wherein he reason for encrypting the bit-stream of previous frame i-1 is that augmented encoder 62 embeds signature s.i built from previous frame i-1 into current frame i. For this process, augmented decoder 82 is supplied with 64-bit secret keys K.1, K.2, etc, the same as used by augmented encoder 62. Augmented decoder 82 compares signatures es.i and ss.i.)..

Allowable Subject Matter
Claims 2, 7, 11, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Keidar and Shih, does not disclose: 
. . . . evaluating feasibility of each column of the numerical data set for embedding the digital watermark; and selecting columns of the numerical data set feasible for embedding the digital watermark based on the evaluation, of claims 2, 7, 11 and 17 combined with other features and elements of the claims;
Claim 15 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662